DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is filed on Nov 23, 2020. Claims: 1-20 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2021/0067401 A1), in view of Pei (US 7,889, 666 B1).
Regarding claim 1,
Abe teaches, a method comprising (see abstract): 
2identifying, by a reasoning engine executed by a device, one or more structural 3breaks in a time series for a particular metric regarding a computer network (see fig. 4(402), fig. 7(701), and para [0087]-[0088] the plots of some of the KPI's identified in these alarms data (e.g., see FIG. 4), a degradation in application performance (as indicated by sudden changes (i.e. called structural breaks)  in many KPI's, including, for example, the KPI ‘Node1:Env6-Total-Wait-Time’) in a certain node is attributed to a surge in database usage in another node
Note: Structural break means, sudden changes/degradation of a data in the time series, particular metric=quality of alarm data); 
4associating, by the reasoning engine, the one or more structural breaks in the time 5series with a network event (see 4 (402), and para [0088] plots of time-series data for alarm KPIs and their common root-cause KPI 10554 selected by the BP method. The Y axes are merely exemplary for the value of the measured parameters (i.e., left axes corresponding to the average usage and the right axis corresponding to the total wait time,
Note: collecting alarm data is a network event, and Structural break means, sudden changes/degradation of a data in the time series.; 
6determining, by the reasoning engine and using symbolic reasoning, a root cause 7for the network event based on a symbolic knowledge base maintained by the reasoning 8engine (see para [0088] The selected root-cause 401 (i.e., parent series: 10554) and the anomalies/alarms detected at that time point 402 in a current series 403 (i.e., current series: 13008). It shows that the BP decision is correct, i.e., the anomalous behavior exhibited by the alarmed KPIs is preceded by some anomalous behavior in the common root cause KPI (i.e., 401). As well as being able to pick out root-causes for many alarms at a single timestamp, a BP according to some embodiments also detects potential root-causes over the course of a plurality of alarms for the same KPI, note: A symbolic reasoning and knowledge is a logical/semantic representation of structural pattern/properties. anomalous behavior/pattern (i.e. semantic reasoning/knowledge) data exhibited by the alarmed KPI model); 
Abe does not explicitly teach,
9providing, by the reasoning engine, an indication of the root cause determined for 10the network event to one or more devices.  
In analogous art,
Pei teaches, 
9providing, by the reasoning engine, an indication of the root cause determined for 10the network event to one or more devices (see col. 8 line 18-23, and 
Col. 8 line 48-54, if the process begins with the messages (from any data sources) that directly provide root cause information (e.g. a Syslog message indicating a device status change), the lattice correlates the messages with other data sources.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify identifying a plurality of root-cause analysis in time series of Abe with to an indication of the root cause determined for 10the network event of Pei. A person of ordinary skill in the art would have been motivated to do this to fix the troubleshooting/link failure, and improve the system (Abe: col. 3 line 26-29.)
Regarding claim 2,
Abe and Pei teach claim 1, 
Abe further teaches, wherein associating, by the reasoning engine, the one or 2more structural breaks in the time series with the network event comprises: 3clustering the one or more structural breaks by type of structural break (see para [0098]  a plurality of root-cause candidates for each of the alarms via scenario analysis over the plurality of alarms and the historical values of the time-series data 704, and determining a reduced (i.e., minimized) set of root-causes by performing a belief propagation procedure between the plurality of root-cause candidates and the plurality of alarms, the reduced set of root-causes that collectively comprises attributed root causes for the plurality of alarms 705, note: plurality of alarms data are considered as a cluster system.)
Regarding claim 3,
Abe and Pei teach claim 1, 
Abe further teaches, 
1wherein the reasoning engine identifies the one or more 2structural breaks in the time series by: 3decomposing the time series into different sets of linear decompositions (see para [0040] Linear regression in the Granger model is a decomposition); and 
4applying competing hypothesis testing to the different sets of linear sdecompositions, to select a particular linear decomposition, wherein the one or more 6 structural breaks are based on the particular linear decomposition (see para [0040] and [0059] Granger model is applied for sudden changes/degradation of a data in the time series.)
Regarding claim 4,
Abe and Pei teach claim 1, 
Abe does not teach, 1wherein the network event is associated with an event 2category comprising at least one of: buffer, interface, throughput, control plane, routing 3or forwarding information base, network policy, physical device, environmental factors, 4discard, or a particular network layer.  
In analogous art, Pei teach,
wherein the network event is associated with an event 2category comprising at least one of: buffer, interface, throughput, control plane, routing 3or forwarding information base (col. 6 line 3-15), network policy, physical device (col. 6 line 3-15), environmental factors, 4discard, or a particular network layer (see col. 6 line 29-34).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify identifying a plurality of root-cause analysis in time series of Abe with to an indication of the root cause determined for 10the network event of Pei. A person of ordinary skill in the art would have been motivated to do this to fix the troubleshooting/link failure, and improve the system (Abe: col. 3 line 26-29.)
Regarding claim 5,
Abe and Pei teach claim 1, 
Abe further teaches, wherein associating the one or more structural breaks in the 2time series with the network event comprises: 3analyzing the time series at different timescales to update the symbolic knowledge 4base (see para [0025] & [0028] Applying a causal model, Granger model, statistical model, VAR model. note: each model represents different timescale in the time-series).  
Regarding claim 6,
Abe and Pei teach claim 1, 
Abe further teaches, 
1 wherein associating the one or more structural breaks in the 2time series with the network event comprises: 3identifying, based in part on the one or more structural breaks, a leading and 4trailing indicator of the network event (see para [0089] The curve 403 shows leading (increasing) on the left and trailing (decreasing) on the right).  
Regarding claim 7,
Abe and Pei teach claim 1, 
Abe further teaches, determining the root cause for the network event comprises: 2identifying a plurality of network events by analyzing a plurality of time series for 3different metrics regarding the computer network para [0087]-[0088] the plots of some of the KPI's identified in these alarms data (e.g., see FIG. 4), a degradation in application performance (as indicated by sudden changes (i.e. called structural breaks)  in many KPI's, including, for example, the KPI ‘Node1:Env6-Total-Wait-Time’) in a certain node is attributed to a surge in database usage in another node
Note: Structural break means, sudden changes/degradation of a data in the time series, particular metric=quality of alarm data, and 4evaluating a causal connection between the network event and the plurality of 5network events (see para [0046] an output (see 707, FIG. 7) of optimization can be viewed as a collection of sets of alarms attributed to, or caused by, a set of root causes in a causal graph 500 as in FIG. 5. In view of the foregoing, according to some embodiments of the present invention, when used in combination with an existing alarm flagging method (for example, detecting anomalies—alarms—at block 703 of FIG. 7), alarm consolidation improves the accuracy of the alarm flagging and reduces the number of alarms.)  
Regarding claim 9,
Abe and Pei teach claim 1, 
Abe does not teach, 
wherein the root cause corresponds to a malfunctioning 2device in the computer network.  
In analogous art, Pei teaches, wherein the root cause corresponds to a malfunctioning 2device in the computer network (see col. 3 line 25-29, a root cause and mitigation module having an input coupled to the impact analysis module output, the root cause and mitigation module configured to identify each event's root cause location and failure (i.e. malfunction), determine a mitigation strategy for that event, and output the mitigation strategy. & col. 12 line 41-45.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify identifying a plurality of root-cause analysis in time series of Abe with to an indication of the root cause determined for 10the network event of Pei. A person of ordinary skill in the art would have been motivated to do this to fix the troubleshooting/link failure, and improve the system (Abe: col. 3 line 26-29.)
Regarding claim 10,
Abe and Pei teach claim 1, 
Abe further teaches, wherein providing the indication to the one or more 2devices comprises: 3sending an alert indicative of the root cause to a user interface (col. 6 line 23-27, Router Error Logs are obtained from SYStem LOG (Syslog) protocol. Syslog is a protocol used to transmit event messages and alerts across an IP network).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify identifying a plurality of root-cause analysis in time series of Abe with sending an alert indicative of the root cause to a user interface of Pei. A person of ordinary skill in the art would have been motivated to do this to fix the troubleshooting/link failure, and improve the system (Abe: col. 3 line 26-29.)
Claim 11 recites all the same elements of claim 1, but in system form rather method form except a processor (para [0008]), and 5a memory (para [0009]). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.
Claim 19 recites all the same elements of claim 9, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 1, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.
Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2021/0067401 A1), in view of Pei (US 7,889, 666 B1), and in further view of Rhodes (US 2020/0026928 A1).
Regarding claim 8,
Abe and Pei teach claim 1,
Abe and Pei fail to teach, wherein identifying the one or more structural breaks in the 2time series comprises: decomposing the time series by applying binary segmentation to the time series.  
In analogous art,
Rhodes teaches, 
wherein identifying the one or more structural breaks in the 2time series comprises: decomposing the time series by applying binary segmentation to the time series (see para [0083]-[0084] a probability each pixel is a member of the object of interest) may optionally be thresholded to generate a binary segmentation mask.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify identifying a plurality of root-cause analysis in time series of Abe with Pei further with the time series by applying binary segmentation of Rhodes. A person of ordinary skill in the art would have been motivated to do this to improve the quality of image (Rhodes: [0024])
Claim 18 recites all the same elements of claim 8, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443